Exhibit 10.1

December 16, 2014

Attn: C. Robert Quint

c/o Radian Group Inc.

1601 Market Street

Philadelphia, PA 19103

 

  Re: Consulting Services for Radian Group Inc.

Dear Robert:

This letter sets forth the terms of the agreement between you and Radian Group
Inc. (“Radian”) relating to certain consulting services that you will provide to
Radian and its subsidiaries and affiliated companies (collectively, the
“Company”).

1. Services.

a. Commencing April 1, 2015, you shall provide such consulting services to the
Company as the Chief Executive Officer of Radian (“CEO”) may request, including
transition services as necessary to ensure an effective transition of the new
Chief Financial Officer of Radian. You shall exercise reasonable skill and care
in providing the Services hereunder, and shall perform the Services in a
professional manner, consistent with industry standards. You shall provide the
Services to Radian at such times and at such locations as are suitable to you as
described in this letter agreement, provided that such times and locations have
been agreed to in advance between the parties.

b. You and Radian agree that it is reasonably anticipated that the Services that
you will render hereunder each month will be at a level that will not exceed 20%
of the average level of your services as an employee of the Company over the
36-month period preceding your termination of employment with the Company on
March 31, 2015. The parties acknowledge that, for purposes of section 409A of
the Internal Revenue Code, it is expected that you will have a “separation from
service,” within the meaning of section 409A, from the Company on March 31,
2015.

2. Consulting Fee. As full and exclusive consideration for the Services, Radian
shall pay you a monthly retainer equal to $10,000 per month, which shall be
payable to you in arrears in the month following the month in which the retainer
is earned.

3. Location of Performance of Services/Travel Expenses. It is anticipated that
you will perform the Services remotely from your home, and occasionally, if
reasonably requested by Radian, onsite at the Company’s offices at mutually
agreeable dates and times. Radian will reimburse you for the reasonable expenses
related to your travel as requested by Radian, including to Radian’s offices, in
accordance with Radian’s business expense reimbursement policies.



--------------------------------------------------------------------------------

4. Restrictive Covenants. You acknowledge and agree that you remain subject to
the non-competition, non-solicitation, and confidentiality covenants and
agreements (collectively the “Restrictive Covenants”) set forth in the Agreement
between you and Radian dated December 30, 2010 and in the stock option and
restricted stock unit grant agreements between you and Radian (collectively the
“2010 Agreement and Equity Agreements”). You hereby agree that the term
“Restricted Period” in the 2010 Agreement and Equity Agreements (which is the
period during which the non-competition and non-solicitation Restrictive
Covenants remain in effect) is hereby amended to mean the period during your
employment with the Company and continuing thereafter until December 31, 2016.
In addition to any other remedies applicable to the Restrictive Covenants, if
you breach any Restrictive Covenant, you will forfeit any right to compensation
under this Agreement, and you may be required to return to the Company any
amounts previously paid pursuant this Agreement.

5. Taxes. You shall perform the Services to be provided hereunder as an
independent contractor. You shall be responsible for the payment of all
applicable taxes arising from your performance of, and payment for, the
Services, including without limitation any income and self-employment taxes. The
parties agree that the Company shall not withhold any amounts for taxes or pay
any of the taxes or fees contemplated in the preceding sentence in connection
with your Services to the Company. The Company will report all compensation
income under this letter agreement on a Form 1099.

6. Independent Contractor Relationship. Nothing in this letter agreement shall
be construed to create any association, partnership, joint venture or
relationship of principal and agent or employer and employee between you and the
Company or to provide any party with the right, power or authority to create any
such duty or obligation on behalf of the other party. You shall not hold
yourself out as an affiliate, agent, officer, director or employee of or
partner, joint venturer, co-principal or co-employer with the Company; provided
that nothing herein shall prevent you from referring to yourself as a consultant
to the Company. You shall not be treated as an employee of the Company for any
purpose, including, without limitation, for the purposes of any employee or
fringe benefits provided by the Company to its employees including, without
limitation, employee insurance, pension, savings, medical, health care, fringe
benefit, stock option, equity compensation, deferred compensation or bonus
plans, or for withholding tax purposes. There is no employer/employee
relationship established by this letter agreement, nor does this letter
agreement or the Services hereunder create a promise, actual or implied, of
future employment with the Company or any other entity, or for a right to any
compensation in lieu of an offer of such employment. Nothing in this letter
agreement shall affect your right to receive any vested benefits that you are
entitled to receive under Company benefit plans with respect to your employment
with the Company that will end March 31, 2015.

7. Consultant Representations. You represent and warrant to Radian that:

a. your execution and delivery of this letter agreement and the performance of
the Services will not violate the provisions of any agreement to which you are a
party or are otherwise bound or any judicial decree or order to which you are
bound;



--------------------------------------------------------------------------------

b. you are not a party to any existing agreement, and during the Term you will
not become a party to an agreement, that would prevent you from performing your
obligations hereunder or that could conflict with, impair or adversely affect
your performance under this letter agreement; and

c. the performance of the Services and the manner of such performance by you do
not and will not violate or in any way infringe upon any rights of third
parties, including property, contractual, employment, trade secrets, proprietary
information and non-disclosure rights, or any trademark, copyright, patent or
other intellectual property rights.

d. during the Term, you shall not provide services to others that would be in
conflict with the Services under this letter agreement or that would otherwise
conflict with the Company’s interests.

8. You shall observe and comply with:

a. all applicable laws, rules and regulations in the performance of the
Services; and

b. Radian’s policies and procedures that are applicable to consultants.

9. Assignment. Neither you, on the one hand, nor Radian, on the other hand, may
assign or delegate any of your or its rights, duties or obligations hereunder
without the prior written consent of the other party; provided that Radian may
assign this letter agreement to any of its affiliates. This letter agreement
shall inure to the benefit of, and be binding upon, the parties’ successors. Any
purported assignment in violation hereof shall be null and void and of no
effect.

10. Term and Termination.

a. The term of this letter agreement will commence on April 1, 2015 and shall
continue through December 31, 2015, or until terminated earlier by either party
as described below (the “Term”).

b. You may terminate the Services at any time upon not less than 15 days prior
written notice to Radian. Radian may terminate the Services immediately for
Cause (as defined below). In the event of termination of the Services by either
party, Radian shall be obligated to pay you only for the Services rendered
before the date of termination in accordance with this letter agreement.

c. The term “Cause” shall mean your (i) misappropriation of funds with respect
to the Company, (ii) breach of any provision of this letter agreement or any
Restrictive Covenant, (iii) conviction of a crime involving moral turpitude, or
(iv) gross misconduct in the performance of the Services.

d. The provisions of Section 4 shall survive any termination of this letter
agreement.



--------------------------------------------------------------------------------

11. Applicable Law. This letter agreement shall be governed by the laws of the
State of Delaware without giving effect to the conflicts of laws principles. The
parties hereto agree to the exclusive jurisdiction of the federal and Delaware
state courts located in the State of Delaware for all matters arising under this
letter agreement. Each of the parties hereto irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or related to this
letter agreement or the transactions contemplated hereby.

12. Integrated Agreement. This letter agreement constitutes the entire
understanding and agreement between you and Radian concerning the subject matter
hereof. This letter agreement supersedes all prior written or oral agreements or
understandings existing between you and the Company concerning the subject
matter hereof, except that the Restrictive Covenants described in Section 4 of
this letter agreement shall remain in full force and effect.

If the foregoing correctly sets forth the agreement between us, please so
indicate by signing the copy of this letter agreement in the space set forth
below and returning it to me, whereupon it shall constitute our binding
agreement.

 

Very truly yours, RADIAN GROUP INC. By:  

/s/ Anita Scott

  Name:   Anita Scott   Title:   Senior VP   Date:  

12/16/2014

ACKNOWLEDGEMENT AND ACCEPTANCE

I acknowledge receipt of this letter agreement setting forth the terms and
conditions governing the engagement to perform Services as an independent
contractor. I agree to all terms and conditions of this letter agreement,
including the Restrictive Covenants described in Section 4 of this letter
agreement.

 

/s/ C. Robert Quint

C. Robert Quint Date: 12/16/2014